Citation Nr: 1013068	
Decision Date: 04/06/10    Archive Date: 04/14/10

DOCKET NO.  09-13 322	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to an initial rating of 50 percent for 
posttraumatic stress disorder (PTSD).

2.  Entitlement to an initial rating in excess of 50 percent 
for PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

N. Rippel, Counsel


INTRODUCTION

The Veteran served on active duty from December 1965 to 
September 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 2008 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri that assigned an initial rating of 30 
percent for the Veteran's PTSD.  Jurisdiction over the case 
was subsequently returned to the RO in Pittsburgh, 
Pennsylvania.

In September 2009 the Veteran testified before the 
undersigned Veterans Law Judge in a hearing at the 
Pittsburgh RO.  A transcript of that hearing is associated 
with the claims files.

In December 2009, the Board remanded the claim for 
additional action.  The claim has been returned to the Board 
for appellate review.

The issue of entitlement to an initial rating in excess of 
50 percent for PTSD is addressed in the Remand that follows 
the Order section of this decision.


FINDING OF FACT

Throughout the initial rating period, the Veteran's PTSD has 
been manifested by occupation and social impairment that at 
minimum more nearly approximates reduced reliability and 
productivity than occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks.  


CONCLUSION OF LAW

The criteria for a disability rating of 50 percent for PTSD 
have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
4.1, 4.7, 4.130, Diagnostic Code 9411 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Legal Criteria

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2009).  The percentage ratings contained 
in the Rating Schedule represent, as far as can be 
practicably determined, the average impairment in earning 
capacity resulting from diseases and injuries incurred or 
aggravated during military service and their residual 
conditions in civil occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. §§ 3.321(a), 4.1 (2009).

PTSD is rated under 38 C.F.R. § 4.130, Diagnostic Code 9411, 
which provides that a 10 percent rating is warranted for 
PTSD when there is occupational and social impairment due to 
mild or transient symptoms which decreased work efficiency 
and the ability to perform occupational tasks only during 
periods of significant stress, or when symptoms are 
controlled by continuous medication.

A 30 percent disability rating is warranted for PTSD when 
there is occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-
care, and conversation normal) due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, and mild 
memory loss (such as forgetting names, directions, and 
recent events).

A 50 percent disability rating is warranted for PTSD when 
there is occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing effective 
work and social relationships.

A 70 percent disability rating is warranted for PTSD when 
there is occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a work-like setting); and inability to 
establish and maintain effective relationships.

The maximum schedular rating of 100 percent is warranted for 
PTSD when there is total occupational and social impairment 
due to such symptoms as: gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation or 
own name.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2009).

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified; findings sufficiently characteristic to 
identify the disease and the disability therefrom are 
sufficient; and above all, a coordination of rating with 
impairment of function will be expected in all cases.  38 
C.F.R. § 4.21 (2009).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination 
of a matter, the Secretary shall give the benefit of the 
doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The Veteran's PTSD currently is evaluated as 30 percent 
disabling.  After careful consideration, the Board has 
concluded that a 50 percent rating is warranted based on the 
current record.

VA treatment records, reports of VA examinations in February 
2008 and January 2010, and statements from private treating 
doctors have been considered.  There is evidence consistent 
with disturbances of mood, flattened affect, panic attacks 
more than once per week and circumstantial, circumlocutory 
or stereotyped speech.  VA treatment records reflect 
substantial treatment with Dr. B. and psychotherapy with 
social worker Mr. Z. for significant PTSD symptoms.  These 
include hyperarousal, re-experiencing Vietnam combat trauma 
and other anxiety spectrum disturbances (panic reactions).  
Depression was described as significant.  He has been 
maintained on multiple psychiatric medications.  He denied 
being actively suicidal.  With respect to affect, Dr. B. 
noted in February 2009 that he was constricted and 
dysphoric, with significant levels of anxiety and dysphoria.  
During a January 2009 evaluation, he was fidgeting, 
dysphoric and anxious with tangential thoughts.  The record 
is replete with manifestations of high anxiety.

Inasmuch as there has been indication of difficulty in 
understanding complex commands, impaired abstract thinking 
or impairment of short-and long-term memory, these have been 
attributed in part to PTSD and in part to a recently 
discovered cognitive deficit.  VA examination in January 
2010 acknowledged such a finding.  

In January 2010, Dr. Kross offered that he found the Veteran 
to have chronic symptoms of PTSD that were not responsive to 
medication.  

There is evidence of difficulty in establishing and 
maintaining effective work and social relationships.  The 
Veteran described himself as annoyed at his wife's nagging 
him over his hygiene.  He reported that he had gotten into a 
fight with his neighbor.  He noted that he only really felt 
safe with his combat buddies.  

The Board finds the VA treatment records show that the 
Veteran's PTSD most nearly approximates a 50 percent rating 
for PTSD.  The treatment records show the extent of the 
Veteran's symptoms in greater detail than can be gleaned 
from the two examination reports.  Thus, they are accorded 
significant probative weight.  

There also is evidence of disturbances of motivation and 
mood.  The Veteran told the February 2008 VA examiner that 
his anxiety level was high and that he had to avoid public 
places due to his extreme startle response to common sounds 
like someone closing a door.  The examiner noted poor eye 
contact, extreme anxiousness and sweating, noting that the 
Veteran removed his outer shirt during the interview due to 
sweating.  He was wringing his hands throughout the 
examination.  He reported auditory hallucinations of voices 
in Vietnam.  In March 2009, Dr. B. increased his medications 
to help with his pervasive anxiety, panic attacks and other 
PTSD symptoms.

The evidence shows that the Veteran experiences difficulty 
in establishing effective social relationships.  He has 
reported getting into a fight with his neighbor, having 
problems with his wife and only feeling safe with his 
service buddies.  

In sum, the evidence reflects that the Veteran experiences 
disturbances of motivation and mood, and difficulty in 
establishing effective social relationships.  

The Board has also considered the GAF scores assigned to the 
Veteran during the period of this claim.  The Board's 
assessment of the severity of the Veteran's PTSD is 
underscored by the GAF score of 53 assigned to him during 
treatment in December 2009.  The GAF score is based on a 
scale reflecting the "psychological, social, and 
occupational functioning in a hypothetical continuum of 
mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995);  See also Richard v. Brown, 9 Vet. App. 
266, 267 (1996), citing the American Psychiatric 
Association's DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS (4th ed.), p.32.  A score of 51 to 60 is assigned 
where there are moderate symptoms (e.g. flat affect and 
circumstantial speech, occasional panic attacks) OR moderate 
difficulty in social, occupational, or school functioning 
(e.g. few friends, conflicts with peers or co-workers).  The 
moderate impairment evidenced by these scores supports a 
finding that the Veteran's PTSD is productive of reduced 
reliability and productivity contemplated by a 50 percent 
rating.

Although there were scores in treatment and on examination 
which were as high as 65, the lower scores  between 53 and 
60 are consistent with the reported clinical findings and 
reflects serious symptoms such as his panic reactions, 
driving slowly on the highway without being aware, 
hyperarousal, nightmares and visual hallucinations when 
visiting the Vietnam Wall, as well as his serious impairment 
in social and occupational functioning.  It has been 
reported by the Veteran that he has been unable to keep his 
job now that his friend is no longer his supervisor and that 
he only feels safe around former comrades.  

In sum, the preponderance of the evidence establishes that 
at a minimum, the social and occupational impairment from 
the Veteran's PTSD has more nearly approximated occupational 
and social impairment with reduced reliability and 
productivity required for a 50 percent rating than the 
lesser impairment required for a 30 percent rating.  
Accordingly, the Board concludes that the Veteran is 
entitled to a 50 percent rating for the entire initial-
rating period.  

ORDER

Entitlement to an initial rating of 50 percent for 
posttraumatic stress disorder (PTSD) is granted throughout 
the initial-rating period, subject to the criteria governing 
the award of monetary benefits.


REMAND

As explained above, the evidence currently of record is 
sufficient to establish the Veteran's entitlement to a 50 
percent rating.  With respect to whether a rating in excess 
of 50 percent is warranted, the Board notes that it appears 
that additional pertinent evidence is available.  
Specifically, the Veteran contended in February 2010 that he 
was treated by Dr. Kross's substitute, Dr. Fazio, the day 
before his VA examination in January 2010.  The Veteran 
indicated he was having a very bad day psychologically in 
anticipation of his VA examination.  He claims Dr. Fazio 
administered a shot to calm him down and also gave him 
additional pills to take the morning of his VA examination.  
The Veteran urges that he was out of it during the 
examination.  He felt that he did not describe his PTSD 
problems properly as a result of his overly-medicated state.  

Thus, although the Veteran submitted a waiver of RO 
consideration of newly submitted evidence on February 18, 
2010, he indicated on February 23, 2010, that he saw Dr. 
Fazio for an exacerbation of PTSD symptoms on January 18, 
2010, and that he administered medication for PTSD and gave 
him medication to use the morning of the examination.  There 
is no record of this treatment in the claims folders.  

In that regard, the Veteran has submitted an authorization 
and consent form for Dr. Kross dated in February 2010, 
accompanying a statement from Dr. Kross dated January 5, 
2010.  However, there is no information from or 
authorization and consent form for Dr. Fazio.  .  

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.  The RO or the AMC should undertake 
appropriate development to obtain all 
available outstanding medical records, 
pertinent to the Veteran's claim, to 
include records of the Veteran's 
treatment by Dr. Fazio.  If it is unable 
to obtain any evidence identified by the 
Veteran or his representative, it should 
so inform them and request them to 
provide the outstanding evidence.

2.  The RO or the AMC should also 
undertake any other development 
determined to be warranted, to include 
affording the Veteran another VA 
examination if indicated. 

3.  Then, the RO or the AMC should 
readjudicate the Veteran's claim for a 
rating in excess of 50 percent for PTSD.  
If the benefit sought on appeal is not 
granted to the Veteran's satisfaction, a 
supplemental statement of the case 
should be issued to the Veteran and his 
representative, and they should be 
afforded the requisite opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further 
appellate action. 

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  

No action is required of the Veteran until he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


